Exhibit 10.37

 

STONEMOR

AMENDED AND RESTATED

2019 LONG-TERM INCENTIVE PLAN

OPTION AGREEMENT

Grant Date:

December __, 2019 (the “Grant Date”)

Name of Participant:

____________________ (the “Participant”)

Number of Units subject to Option:

_________ (the “Units”)

Per Unit Exercise Price:

_________ (the “Exercise Price Per Unit”)

 

This OPTION AGREEMENT (this “Agreement”), dated as of the Grant Date, is entered
into by and between StoneMor GP LLC, a Delaware limited liability company, the
general partner (“General Partner”) of StoneMor Partners L.P., a Delaware
limited partnership (the “Partnership”), and the Participant, pursuant to which
the Participant has been granted an option (the “Option”) to purchase, for the
Exercise Price Per Unit, up to the number of Units set forth above pursuant to
the StoneMor Amended and Restated 2019 Long-Term Incentive Plan (as amended from
time to time, the “Plan”). Capitalized terms not otherwise defined in this
Agreement shall have the meaning given to them in the Plan. As used herein, the
term “Partnership” shall also be deemed to refer to the term “Company” as
defined in the Plan. The Option is not intended to be subject to Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

1.Terms. The terms and conditions of the Option granted hereby, to the extent
not superseded by the terms and conditions contained in the Plan, are as
follows:

(a)Price. The price at which each Unit may be purchased shall be the Exercise
Price Per Unit set forth above, subject to any adjustments that may be made
pursuant to the terms of the Plan.

(b)Vesting. Except as otherwise provided herein, the Option shall vest and
become exercisable according to the following schedule, so long as the
Participant remains continuously employed by the General Partner or an Affiliate
from the Grant Date through each vesting date set forth below:

Vesting Date

Portion of the Option

that Vests and becomes Exercisable

First anniversary of the Grant Date

1/3

Second anniversary of the Grant Date

1/3

Third anniversary of the Grant Date

1/3

 

 

 

 

(c)Exercise Limitation.  The Option may be exercised only to the extent that it
is vested and may, to the extent vested, be exercised in whole or in part.
Except as set forth in Section 5, (i) the Participant may not exercise the
Option unless at the time of exercise

 

--------------------------------------------------------------------------------

 

the Participant has been employed by the General Partner or an Affiliate
continuously since the Grant Date, and (ii) the unvested portion of the Option
shall terminate and be forfeited immediately on the date the Participant ceases
to be an employee of the General Partner or an Affiliate. The Option shall be
exercisable during the lifetime of the Participant only by the Participant or
the person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.

(d)Expiration. The Option shall expire on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”) and, notwithstanding anything contained to
the contrary herein, no portion of the Option shall be exercisable after such
date.  

2.Exercise and Payment.

(a)Manner of Exercise. The Participant (or his or her representative, guardian,
devisee or heir, as applicable) may exercise any portion of the Option that has
become vested in accordance with the terms of this Agreement as to all or any of
the Units by giving written notice of exercise to the Partnership, in the form
attached hereto as Exhibit A, specifying the number of Units to be purchased and
accompanying such notice with payment of the Exercise Price Per Unit for each
Unit purchased. The election shall state the address to which distributions,
notices, reports, or similar information are to be sent. If the Partnership has
elected to issue certificates for Units, only one certificate evidencing the
Units will be issued unless the Participant otherwise requests in writing. Units
purchased upon exercise of the Option will be issued in the name of the
Participant. The Participant shall not be entitled to any rights and privileges
as a unitholder of the Partnership in respect of any of the Units covered by the
Option until such Units shall have been purchased pursuant to the exercise of
the Option by the Participant in accordance with the foregoing.

(b)Payment. The Participant acknowledges and agrees that, upon the exercise of
the Option, payment of the Exercise Price Per Unit shall automatically be made
through a cashless exercise (i.e., “net settlement”), unless, prior to such
exercise, (i) the Committee determines that, notwithstanding the foregoing,
payment of the Exercise Price Per Unit shall instead be made through the
delivery by the Participant (or any other person permitted to exercise the
Option in the event of the Participant’s death) of cash or cash equivalents
(including from wages or other compensation payable to the Participant) or (ii)
the Committee allows the Participant (or any person permitted to exercise the
Option in the event of the Participant’s death) to make other arrangements
satisfactory to the General Partner or its Affiliate for the satisfaction of the
Exercise Price Per Unit, which arrangements include the delivery of Units
(including previously owned Units or through a broker-assisted exercise, or
other reduction of the amount of Units otherwise issuable pursuant to the
Option), other property, or any other legal consideration the Committee deems
appropriate.

3.The Plan. It is understood that the Plan is incorporated into this Agreement
by reference and made a part of this Agreement as if fully set forth in this
Agreement. In the event there shall be any conflict between the Plan and this
Agreement, the terms of the Plan shall control. The Committee shall have
authority to interpret this Agreement, and to correct any defect or supply

 

--------------------------------------------------------------------------------

 

any omission or reconcile any inconsistency in this Agreement, and to prescribe
rules and regulations relating to the administration of the Option and other
options granted under the Plan.

4.Withholding Tax. The Participant acknowledges and agrees that, upon the
exercise of the Option, applicable withholding taxes and other tax obligations
relating to the Option shall automatically be satisfied through a net settlement
of Units otherwise issuable or deliverable pursuant to the Option unless, prior
to such exercise, (i) the Committee determines that, notwithstanding the
foregoing, payment of applicable withholding taxes and other tax obligations
relating to the Option shall instead be made through the delivery by the
Participant (or any person permitted to exercise the Option in the event of the
Participant’s death) of cash or cash equivalents (including from wages or other
compensation payable to the Participant) or (ii) the Committee allows the
Participant (or any person permitted to exercise the Option in the event of the
Participant’s death) to make other arrangements satisfactory to the General
Partner or its Affiliate for the satisfaction of obligations for the payment of
withholding taxes and other tax obligations relating to the Option, which
arrangements include the delivery of Units (including previously owned Units, a
broker-assisted sale), other property, or any other legal consideration the
Committee deems appropriate. If such tax obligations are satisfied through net
settlement or the surrender of owned Units, the maximum number of Units that may
be so withheld (or surrendered) shall be the number of Units that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the General Partner or its Affiliate with respect to
such Award, as determined by the Committee. The Participant acknowledges that
there may be adverse tax consequences upon the vesting, exercise or settlement
of the Award or disposition of the underlying Units and that the Participant has
been advised, and hereby is advised, to consult a tax advisor prior to such
vesting, exercise or settlement. The Participant represents that he is in no
manner relying on the Board, the Committee, the General Partner, the Partnership
or any of their respective Affiliates or any of their respective managers,
directors, officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

5.Termination; Change of Control.

(a)Termination. Subject to Section 5(b), if the Participant’s employment with
the General Partner or its Affiliate shall be terminated by the General Partner
or such Affiliate or by the Participant for any reason, then the Participant
shall be entitled to exercise the Option (only to the extent vested) for a
period of 90 calendar days following the date of the termination of such
employment.  

(b)Change of Control. Notwithstanding anything contained herein to the contrary,
upon the consummation of a Change of Control (as defined below) on or before the
termination of the Participant’s employment with the General Partner or its
Affiliate, the Option shall immediately become fully vested and be fully
exercisable and remain exercisable until the expiration date of the Option
regardless of whether the Participant’s employment is terminated following such
Change of Control. For purposes of this Agreement, notwithstanding anything to
the contrary contained in the Plan, the term “Change of Control” shall mean any
“person” or “group” within the meaning of those terms as used in Sections 13(d)
and 14(d)(2) of the Exchange

 

--------------------------------------------------------------------------------

 

Act, other than (i) members, limited partners, or other owners (as applicable)
of the General Partner, the Partnership, or an Affiliate of either the General
Partner or the Partnership, or (ii) the owners of the Corporation or any of its
Affiliates, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization, or otherwise, of 50% or more of the voting
power of the voting securities of the General Partner, the Partnership, or the
Corporation, as applicable; provided that, for the avoidance of doubt, the
consummation of the Conversion (as defined below) shall not be deemed a Change
of Control under this Agreement. For purposes of this Agreement, the term
“Conversion” means the reorganization transaction contemplated by that certain
Merger and Reorganization Agreement, as amended to date, by and among the
General Partner, the Partnership and the other entities thereto, pursuant to
which the General Partner will convert to a Delaware corporation to be named
StoneMor Inc. and Hans Merger Sub, LLC, a Delaware limited liability company and
wholly-owned subsidiary of the General Partner, will be merged with and into the
Partnership.

6.Non-Transferability. During the lifetime of the Participant, the Option may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Units underlying
the Option have been exercised and issued, and all restrictions applicable to
such Units have lapsed.  Neither the Option nor any interest or right therein
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means, whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

7.Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Units hereunder following each
exercise of the Option will be subject to compliance with all applicable
requirements of applicable law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Units may
then be listed.  No Units will be issued hereunder if such issuance would
constitute a violation of any applicable law or regulation or the requirements
of any stock exchange or market system upon which the Units may then be
listed.  In addition, Units will not be issued hereunder unless (a) a
registration statement under the Securities Act is in effect at the time of such
issuance with respect to the Units to be issued or (b) in the opinion of legal
counsel to the General Partner or the Partnership, the Units to be issued are
permitted to be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act.  The inability of the
General Partner or the Partnership to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the General Partner’s or the
Partnership’s legal counsel to be necessary for the lawful issuance and sale of
any Units hereunder will relieve the General Partner or the Partnership of any
liability in respect of the failure to issue such Units as to which such
requisite authority has not been obtained.  As a condition to any issuance of
Units hereunder, the General Partner or the Partnership may require the
Participant to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the General Partner or the Partnership.

 

--------------------------------------------------------------------------------

 

8.Rights as a Unitholder. The Participant shall have no rights as a unitholder
of the Partnership with respect to any Units covered by the Option unless and
until the Participant has become the holder of record of such Units, and no
adjustments shall be made for distributions in cash or other property, dividends
or other rights in respect of any such Units, except as otherwise specifically
provided for in the Plan or this Agreement and as determined by the Board or the
Committee, as applicable.

9.Execution of Receipts and Releases.  Any issuance or transfer of Units or
other property to Participant or Participant’s legal representative, heir,
legatee or distributee, in accordance with this Agreement shall be in full
satisfaction of all claims of such person hereunder.  As a condition precedent
to such payment or issuance, the General Partner or the Partnership may require
the Participant or the Participant’s legal representative, heir, legatee or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of exercise with respect to purchased Units.

10.No Right to Continued Employment or Awards. Nothing in the adoption of the
Plan, nor the award of the Option thereunder pursuant to this Agreement, shall
confer upon the Participant the right to continued employment by the General
Partner or any Affiliate, or any other entity, or affect in any way the right of
the General Partner or any such Affiliate, or any other entity to terminate such
employment or other service relationship at any time. The grant of the Option is
a one-time benefit and does not create any contractual or other right to receive
a grant of Awards or benefits in lieu of Awards in the future. Any future Awards
will be granted at the sole discretion of the General Partner or the
Partnership.

11.Legal and Equitable Remedies. The Participant acknowledges that a violation
or attempted breach of any of the Participant’s covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the General
Partner, the Partnership and their respective Affiliates shall be entitled as a
matter of right to an injunction issued by any court of competent jurisdiction,
restraining the Participant or the affiliates, partners or agents of the
Participant from such breach or attempted violation of such covenants and
agreements, as well as to recover from the Participant any and all costs and
expenses sustained or incurred by the General Partner, the Partnership or any
Affiliate in obtaining such an injunction, including, without limitation,
reasonable attorneys’ fees. The parties to this Agreement agree that no bond or
other security shall be required in connection with such injunction. Any
exercise by either of the parties to this Agreement of its rights pursuant to
this Section 11 shall be cumulative and in addition to any other remedies to
which such party may be entitled.

12.Notices. All notices and other communications under this Agreement shall be
in writing and shall be delivered to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

If to the General Partner or the Partnership:

StoneMor GP LLC

3600 Horizon Blvd.

 

--------------------------------------------------------------------------------

 

Trevose, PA 19053, or its then current principal office

Attention: Chief Financial Officer

 

If to the Participant, to the address for the Participant indicated on the
signature page to this Agreement (as such address may be updated by the
Participant providing written notice to such effect to the General Partner or
the Partnership).

Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the General Partner or the Partnership or, if
such notice is not mailed to the Participant, upon receipt by the Participant.
Any notice that is addressed and mailed in the manner herein provided shall be
conclusively presumed to have been given to the party to whom it is addressed at
the close of business, local time of the recipient, on the fourth day after the
day it is so placed in the mail.

13.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
General Partner or the Partnership may be required to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports
and all other forms of communications) in connection with this and any other
Award made or offered by the General Partner or the Partnership. Electronic
delivery may be via an electronic mail system or by reference to a location on
an intranet to which the Participant has access. The Participant hereby consents
to any and all procedures the General Partner or the Partnership has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the General Partner or the Partnership may be
required to deliver, and agrees that his or her electronic signature is the same
as, and shall have the same force and effect as, his or her manual signature.

14.Agreement to Furnish Information.  The Participant agrees to furnish to the
General Partner or the Partnership all information requested by the General
Partner or the Partnership to enable it to comply with any reporting or other
requirement imposed upon the General Partner or the Partnership by or under any
applicable statute or regulation.

15.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Option granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
General Partner (or an Affiliate or other entity) and the Participant in effect
as of the date a determination is to be made under this Agreement.  Without
limiting the scope of the preceding sentence, except as provided therein, all
prior understandings and agreements, if any, among the parties hereto relating
to the subject matter hereof are hereby null and void and of no further force
and effect.  The Committee may, in its sole discretion, amend this Agreement
from time to time in any manner that is not inconsistent with the Plan;
provided, however, that except as otherwise provided in the Plan or this
Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the General Partner.

 

--------------------------------------------------------------------------------

 

16.Severability and Waiver. If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of such provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

17.Clawback.  Notwithstanding any provision in this Agreement or the Plan to the
contrary, vested Options and all Units issued hereunder may be subject to
forfeiture, repurchase, recoupment and/or cancellation if (a) such action is
required by (i) applicable law, including, without limitation, the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any
Securities and Exchange Commission rule or any applicable securities exchange
listing standards and/or (ii) any policy that may be adopted or amended by the
Board from time to time, or (b) the Committee determines that such action is
necessary because the Participant’s employment was terminated for “cause” (as
defined in any employment agreement between the General Partner (or an Affiliate
or other entity)) and the Participant or, in the absence of such a definition,
the Committee determines that the Participant engaged in any act that materially
adversely affected the reputation or business activities of the General Partner,
the Partnership or their respective Affiliates or was convicted of a felony
(other than traffic offenses) or any crime involving fraud, embezzlement, theft,
or moral turpitude that was damaging or detrimental, or potentially damaging or
detrimental, to the General Partner, the Partnership or their respective
Affiliates.

18.Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS
AGREEMENT SHALL EXCLUSIVELY BE GOVERNED BY AND DETERMINED IN ACCORDANCE WITH THE
LAW OF THE COMMONWEALTH OF PENNSYLVANIA (WITHOUT GIVING EFFECT TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF).

19.Arbitration. Any dispute or disagreement with respect to any portion of this
Agreement or its validity, construction, meaning, performance, or Participant’s
rights hereunder shall be finally settled by binding confidential arbitration
before a single arbitrator in accordance with the Commercial Arbitration Rules
of the American Arbitration Association (the “AAA”) then in effect and this
Section 19. Any arbitration commenced by either party shall be held in
Philadelphia, Pennsylvania. The decision of the arbitrator shall explain the
basis for any award in reasonable detail and in writing. Any award of the
arbitrator shall be final and binding, and shall not be appealable upon any
grounds other than as permitted pursuant to the Federal Arbitration Act. The
award, in the arbitrator’s discretion, may include reasonable attorney’s fees
and costs. Judgment on the award may be entered, confirmed and enforced in any
court of competent jurisdiction. The Participant and the General Partner
acknowledge and agree that in connection with any such arbitration, the AAA
filing fee, arbitrator’s costs and related AAA administrative expenses shall be
borne by the General Partner. THE PARTICIPANT HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL.

20.Successors and Assigns. The General Partner or the Partnership may assign any
of their rights under this Agreement without the Participant’s consent.  This
Agreement will be

 

--------------------------------------------------------------------------------

 

binding upon and inure to the benefit of the successors and assigns of the
General Partner and the Partnership.  Subject to the restrictions on transfer
set forth herein and in the Plan, this Agreement will be binding upon the
Participant and the Participant's beneficiaries, executors, administrators and
the person(s) to whom the Option may be transferred by will or the laws of
descent or distribution.

21.Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.

22.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one instrument. Delivery of an executed counterpart of this Agreement
by facsimile or portable document format (.pdf) attachment to electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

23.Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and the 409A Regulations and this Agreement shall be
construed and interpreted in accordance with such intent. Notwithstanding the
foregoing, the General Partner, the Partnership and their respective Affiliates
make no representations that the Option provided under this Agreement is exempt
from or compliant with Section 409A of the Code and the 409A Regulations and in
no event shall the General Partner, the Partnership or any of their respective
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with the Section 409A of the Code and the 409A Regulations.

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the Grant Date.

STONEMOR PARTNERS L.P.

 

By:StoneMor GP LLC,

its general partner

 

By:

Name: Austin K. So  

Its:  SVP, CLO & Secretary

 

PARTICIPANT:

 

 

 

Address:

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Option Exercise Notice

StoneMor GP LLC

3600 Horizon Blvd.

Trevose, PA 19053

Attention: Chief Financial Officer

 

I hereby elect to exercise the Option granted in the Option Agreement described
below (the “Agreement”) pursuant to the StoneMor Amended and Restated 2019
Long-Term Incentive Plan (as amended from time to time, the “Plan”), with
respect to the number of Units (terms capitalized but not defined in this notice
are used as defined in the Agreement or the Plan, as applicable):

Grant Date:

Participant:

Number of Units for which the Option will be exercised:

Exercise Price:

Per Unit:$

Total:  $

In connection with this exercise, and in order to fulfill the requirements of
the Agreement and the Plan, I represent and warrant to and agree with the
General Partner and the Partnership as follows:

1.Securities Law Matters. I understand that the General Partner, the Partnership
and their officers are relying upon the accuracy and completeness of the
information set forth herein in complying with their obligations under
applicable securities laws in connection with the sale to me of the Units for
which the Option is being exercised and that neither the General Partner nor the
Partnership is required to sell such Units to me unless it can do so in
compliance with all applicable securities laws.

2.Survival of Covenants. I understand and agree that the provisions of the Plan
and the Agreement will survive the issuance of Units to me and that I will
continue to be bound thereby.

[Signature Page Follows]

 




 

--------------------------------------------------------------------------------

 

THIS OPTION EXERCISE NOTICE is executed as of _______________, 20___.

PARTICIPANT

Signature:  

Print name:  

Date:  

Address:

 

 

 

 